Nichols, Presiding Judge.
1. “Where a motion to withdraw a plea of guilty in a criminal case is made after the sentence is entered in writing and handed to the clerk, the granting or refusal thereof is in the sound discretion of the trial judge and will not be set aside unless abused.” King v. State, 91 Ga. App. 388 (85 SE2d 637).
2. In the present case where the defendant was represented by counsel at the time the plea of guilty was entered and where during his statement to the court in connection therewith the defendant admitted every element of the crime alleged in the indictment, and where the motion to withdraw the plea of guilty was not made until three weeks after the sentence was entered in writing and delivered to the clerk it was not an abuse of discretion to overrule such motion to withdraw the plea of guilty.

Judgment affirmed.


Hall and Deen, JJ., concur.